Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office action in response to communications received on 11/14/22.  Claim 8 has been cancelled.  Claim 10 has been added.  Claims 1-3, 5, 7, and 9 have been amended.  Therefore, claims 1-7, 9, and 10 are currently pending and addressed below. 


Response to Amendment
The amendments to the claims are sufficient to overcome the 35 USC 101 rejection of claims 1-6 and 9 of the previous Office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 positively claims an “upper limb” and “lower limb”, which is a part of human anatomy, and represents non-patentable subject matter.  It is advised that the Applicant use “adapted to” or “configured to” language to designate the functional limitation.  Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Montello et al. 2021/0015524 in view of Niiranen et al. 6,692,498.  
Montello teaches a bone plate 120 that is porous and having a plurality of fixation holes (Figs. 15, 16).  The bone plate may also have a coating applied to one or more of the tissue engaging surfaces (paragraph 16) (claim 3) and may be configured to adjust to patient anatomy (paragraph 71) The plate may be made of titanium (paragraph 12)(Claim 10).  However, Montello doesn’t explicitly teach the use of an antibiotic coating.
 Niiranen discloses a bone plate having a top bottom surface that is porous and is coated with an antibiotic releasing polymeric material (Fig. 1; col. 11, ll. 13-16) (Claim 1).  The polymeric coating can on the top, bottom, end, and side surfaces (col. 3, ll. 30-39) (Claim 3).  The plate geometry is adjustable to patient anatomy (col. 3; ll. 45-58) (Claim 5).  The plate geometry is low profile as well (Col. 6, ll. 40-52) (Claim 7).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the device of the Montello with the antibiotic coating of Niiranen in order to facilitate tissue healing and/or regeneration, as taught by Niiranen (col. 11, ll. 19-22).
Regarding Claims 2 and 4, Montello in view of Niiranen teaches the invention as claimed and as discussed above.  However, Montello in view of Niiranen doesn’t explicitly teach percentages of porosity and antibiotic percentage in the coating.  It has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." in re Peterson.  See MPEP 2144.05, Section II, Part A. 

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. Montello has been added as a base reference that teaches a metal, non-resorbable, bone plate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774